Per Curiam.

The admission of evidence of other alleged crimes constituted error which requires reversal of the judgment. It do.es not appear that these alleged crimes were part of any general plan or scheme which included the offense charged in the information nor did they tend to establish the defendant’s criminal intent in relation to that offense. (People v. Horie, 258 App. Div. 246.)
The judgment of conviction should be reversed and a new trial granted.
Untbrmybr, Dore, Cohn and Callahan, JJ., concur; Martin, P. J., concurs in result.
Judgment unanimously reversed and a new trial ordered.